Citation Nr: 0332239	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  03-02 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for asbestosis or a 
lung condition due to Agent Orange exposure.

3.  Entitlement to service connection for a skin rash, 
claimed as chloracne on the chest, back, and between the legs 
as a result of Agent Orange exposure.

4.  Entitlement to an increased (compensable) rating for 
sebaceous cyst of the scalp.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972.  He had no Vietnam service and was a 54A10 CML OPNS 
APPR.  

The matters on appeal come before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating 
determination of the Los Angeles, California, Department of 
Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to service connection for a skin 
rash, claimed as chloracne on the chest, back, and between 
the legs as a result of Agent Orange exposure is the subject 
of a remand section of this decision.


FINDINGS OF FACT

1.  The RO previously denied service connection for 
post-traumatic stress disorder in October 1994.  At that 
time, it notified the veteran of its decision and of his 
right to appeal it within one year thereof.  He did not 
timely appeal that decision.

2.  The evidence submitted since the October 1994 decision is 
new and material.

3.  PTSD is not related to service.  The veteran was not in 
combat.

4.  The RO denied service connection for asbestosis and a 
lung disorder due to Agent Orange exposure in August 1999.  
At that time, it notified the veteran of its decision and of 
his right to appeal it within one year thereof.  He did not 
timely appeal that decision.

5. The evidence submitted since the August 1999 decision is 
cumulative.

6.  The veteran has no residuals of his sebaceous cyst of the 
scalp.


CONCLUSIONS OF LAW

1.  The RO's October 1994 decision denying service connection 
for post-traumatic stress disorder is final.  New and 
material evidence sufficient to reopen the claim has been 
received.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2001 and 
2003).

2.  The RO's August 1999 decision denying service connection 
for asbestosis and a lung condition as a result of exposure 
to herbicides is final.  New and material evidence sufficient 
to reopen the claim has not been received.  38 U.S.C.A. §§ 
5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.200, 
20.201, 20.302, 20.1103 (2001 and 2003).

3.  The criteria for an increased (compensable) rating for 
sebaceous cyst of the scalp have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.118, Diagnostic 
Codes 7800, 7804, 7805 (2002 and 2003).  


4.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. § 3.304 
(2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159.  The record shows that 
VA has met its duties.  The veteran was notified about his 
claim, of VA's duty to assist him in obtaining evidence for 
his claim, of what the evidence must show to establish 
entitlement, and of evidence and information needed to 
substantiate and complete his claim and who had what duties 
in numerous items of correspondence including the February 
2002 VCAA letter to him.

The Board concludes that the discussions in the 
correspondence sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  Examination reports and treatment records have been 
requested and obtained.  Reasonable attempts were made to 
obtain identified relevant evidence.  The veteran in December 
2000 stated that VA failed to provide him with adequate 
examinations.  The Board has reviewed the record and finds 
that it is adequate.

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a).  VA's duties have 
been fulfilled.

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in wartime service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 and 3.304 
(2003).  Service connection may be established for disease 
diagnosed after discharge when all of the evidence including 
that pertinent to service establishes that it was incurred in 
service.  38 C.F.R. § 3.303.

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  
38 C.F.R. § 20.200.  

A Substantive Appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  
38 C.F.R. § 20.202.  

Generally, a Substantive Appeal must be filed within 60 days 
from the date the agency of original jurisdiction mails the 
statement of the case, or within the remainder of the 1-year 
period.  38 C.F.R. § 20.302.

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed.  
38 C.F.R. § 20.1103.

When a claim has been denied and the decision becomes final, 
new and material evidence must be submitted to reopen the 
claim.  38 U.S.C.A. §§ 5108, 7105.

Under 38 C.F.R. § 3.156 as it stood prior to August 29, 2001, 
new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  Evidence 
is new when it is not cumulative of evidence previously 
considered.  It is material when it is relevant and 
probative, and is so significant that it must be considered 
in order to fairly evaluate the merits of a claim.  38 C.F.R. 
§ 3.156.

The change to 38 C.F.R. § 3.156(a) promulgated at 66 Fed. 
Reg. 45620 et seq. (Aug. 29, 2001) does not apply to this 
claim, as the change applies only to claims to reopen 
received on or after August 29, 2001.  Id.

Post-traumatic stress disorder

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2003).

On service evaluation in August 1971, the veteran wanted a 
discharge from the Army and he was counseled.  Later that 
month, he had the same problem and he wanted to see a 
psychiatrist.  Apparently he was having personal problems 
adjusting to the company and army.  

On service discharge examination in December 1971, the 
veteran was neurologically normal and no psychiatric 
diagnoses were reported.  He stated that he was in good 
health.

The veteran sought treatment for alcohol and substance abuse 
at VA in November 1992.  In an October 1993 VA intake report, 
he stated that he had had a 3-day mission into Vietnam.  
After service, he felt bad about being trained as a silent 
killer.  He went to junior college and drank and abused drugs 
for 5 years and that he was currently depressed and angry 
about treatment and compensation he received since injuring 
his back on-the-job in 1989.  The assessment was substance 
abuse in remission.

The RO denied service connection for post-traumatic stress 
disorder in October 1994.  It was noted that no combat awards 
or Vietnam service was shown by his DD Form 214, and that VA 
treatment records showed no diagnosis of post-traumatic 
stress disorder.  The veteran did not appeal its decision.  
The RO's October 1994 rating decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302, 
20.1103.  

A December 1992 VA hospital discharge summary reports cocaine 
and marijuana dependence.

An October 1999 VA social work mental health clinic initial 
evaluation summary states that the veteran presented with 
symptoms consistent with depression, and that he also had 
some symptoms consistent with post-traumatic stress disorder, 
such as nightmares and flashbacks.  The diagnostic 
impressions were major depression and post-traumatic stress 
disorder.  

A November 1999 VA psychiatry progress note reveals a history 
of depression dating back to 1994, and an assessment of major 
depression triggered by significant stressors by history 
(such as the death of his father, estrangement from his 
family, and drug use).  The underlying diagnosis may be 
post-traumatic stress disorder, which was being addressed 
through therapy.  

On VA evaluation by a psychiatrist in December 1999, the 
assessment was major depression.  

A February 2000 VA medical record reports a diagnosis of 
major depression.

In August 2001, the veteran stated that his post-traumatic 
stress disorder started when he was ordered to participate in 
an operation which required him to go through a simulator.  
In the simulator, when the war games started, bombs started 
going off and this is when his cyst was opened.  He reported 
that he has flashbacks and bad dreams due to this situation.  
After the simulation, he was sent to an advanced class which 
required him to work around chemicals.  Due to this he worked 
in constant fear of exposure to and residuals of chemical 
exposure.  

A December 2001 VA progress note states that this was the 
veteran's first scheduled appointment in 2 years and that he 
was distressed over being accused of owing back child support 
and other issues.  As a result of the child support 
situation, he had lost a house which he was buying, and he 
had lost his driver's license for child support twice.  The 
diagnosis was acute and chronic stress reaction with 
depression.  

A March 2002 report from a VA psychiatrist indicates that the 
psychiatrist felt that the veteran may have a thought process 
disorder and that a PTSD program could be harmful.  

On VA evaluation March 2002, it was noted that the veteran 
was referred to the PTSD treatment program if indicated.  The 
veteran cited as a stressor the fact that he had had a cyst 
removed in service.  It was noted that he had been stationed 
in Germany and never saw combat.  He reported nightmares 
about mass destruction, depressed mood, and anger toward VA 
regarding denial of his claim.  He was examined and was noted 
to have a brief case full of papers including the definition 
of PTSD that he kept referring to.  The assessment was 
depression.  The veteran was advised that he was not 
appropriate for PTSD treatment at the Menlo Park VA Medical 
Center as he was not a combat veteran and did not fit the 
criteria for PTSD.  

An April 2002 VA medical record notes depression.

A May 2002 VA psychiatric treatment indicates that the 
veteran reported that he had flown over Jordan on one mission 
and landed in it, and that he killed a couple hundred people 
with ink pens, blow torches, his bare hands, and other 
things.

The evidence received since the RO's decision is new and 
material.  There was no diagnosis of PTSD in the past, and 
the new and material evidence shows a diagnosis of PTSD has 
been considered.  Accordingly, the claim is reopened.  

Turning to the merits, the claim is denied.  The veteran was 
not in combat.  The veteran was not in Vietnam.  His 
assertion of missions to Vietnam is not supported and not 
credible.  The veteran did not serve in Lebanon.  His 
assertion of killing hundreds is not credible.  Even if we 
accept the impression of PTSD, there is no reliable evidence 
relating the impression to service.  His allegations of 
stressors are inherently incredible.  King v. Brown, 5 Vet. 
App. 19 (1993).  There is no evidence supporting his 
assertions that he ever killed people or that he was in 
Vietnam.  In regard to any other claimed stressors, no 
competent person has related PTSD to such claimed stressors.  
Because the veteran was not in combat, the provisions of 
38 U.S.C.A. § 1154 are not applicable.  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App.49, 55 (1991).

Asbestosis or lung condition due to Agent Orange exposure

The veteran was treated in service in July 1970 for a sore 
throat and cough.  Clinically, his lungs were clear.  
Robitussin was prescribed.  

On service discharge examination in December 1971, the 
veteran's lungs, chest, and chest X-ray were normal.

The veteran filed a claim for VA compensation in March 1972.  
Lung disability was not claimed.

An October 1993 VA intake report states that the veteran 
reported a 3-day mission into Vietnam.  

In July 1994, the veteran reported that he had been a 
chemical apprentice in the army and handled Agent Orange and 
other chemicals.  He now had lung problems which he felt were 
related to Agent Orange exposure and other chemical exposure.  

A November 1994 report from a private internal medicine 
physician indicates that the veteran had interstitial 
fibrosis on high resolution CT scan of the chest.  The report 
states that the veteran worked spraying Agent Orange in 
Vietnam and had had heavy exposure to Agent Orange.  From 
1979 to 1989, he had worked in the oil fields and was exposed 
to extensive amounts of chemicals.  There was asbestos around 
some of the piping he was working with, and there was 
asbestos in insulation.  He stated that he was exposed to 
extensive amounts of asbestos as well as toxic fumes 
including toluene, other organic solvents, and sulfuric acid, 
while working in the oil fields.  He also did lighting for a 
television station.  Pulmonary asbestosis and occupational 
bronchitis were diagnosed.  

A May 1996 private medical report opines that based on all 
available evidence, the veteran had not developed asbestosis 
or any disabling asbestos-related lung injury, and that the 
opinion of the physician who wrote the November 1994 medical 
record that the veteran had developed asbestosis or any 
disabling asbestos-related disability was invalid 
speculation.  

A November 1997 VA medical record contain an impression of 
chronic obstructive pulmonary disease probably secondary to 
asbestos.

The RO denied service connection for asbestosis in November 
1998.  The RO found that there was not a definitive diagnosis 
of an asbestos related disease, that there was no exposure to 
asbestos or treatment for asbestos related lung condition 
shown in service medical records, that the veteran's 
separation examination was normal, that the veteran's history 
included pre- and post-service exposure, and that a VA 
examination found no objective evidence of an asbestos 
related lung condition.  The RO concluded that the veteran 
did not have asbestosis or a disability related to service.

A July 1999 letter from a VA physician states that the 
veteran has suspected chronic obstructive pulmonary disease 
which is due to asbestos and Agent Orange exposure.  

The RO denied service connection for chronic obstructive 
pulmonary disease and asbestosis in August 1999.  The RO 
noted that the veteran had submitted a medical opinion which 
indicated that his suspected chronic obstructive pulmonary 
disease was due to exposure to herbicides, and that the 
veteran's DD Form 214 showed that he did not have service in 
Vietnam.  The RO noted that chronic obstructive pulmonary 
disease was not on the list of diseases related to herbicide 
exposure, and concluded that it was not incurred or 
aggravated by service.  The RO found that the veteran had a 
history of asbestosis related to his post-military service 
occupation and not contributable to any exposure during 
service.  The RO concluded that asbestosis was not incurred 
in or caused by military service.  

In September 1999, the veteran stated that he never said he 
was in Vietnam.  He reported that he was hurt going through 
the gas chamber in basic training, when he could not get his 
mask on in time.  Additionally, he had worked with chemicals 
and herbicides during service, and the whole time he was in 
service he was around asbestos which had been used to 
insulate the barracks and the building he worked in.  He 
believed that the combination of chemical agents and asbestos 
caused both his chronic obstructive pulmonary disease and his 
asbestosis.

The RO issued a statement of the case in November 1999 and a 
supplemental statement of the case in February 2000.  No 
timely substantive appeal was filed.  Accordingly, the RO's 
August 1999 determination became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.  

The veteran applied to reopen in August 2001.  He stated that 
he was exposed to asbestos by simulating war games in a 
simulator.  

In May 2002, the veteran reported that his lungs had been 
exposed to chemicals in a gas chamber in service.  

At the time of the prior denial, the veteran had already 
asserted that he had been exposed to either asbestos or 
chemicals during service.  The veteran's August 2001 and May 
2002 statements are cumulative of evidence previously 
considered, which was to the effect that he was exposed to 
asbestos and chemicals in service.  This recounting was not 
new.  Godwin v. Derwinski, 1 Vet. App. 419, 424 (1991).  

As new and material evidence has not been received, the claim 
may not be reopened.  38 U.S.C.A. § 5108.

The benefit of the doubt doctrine does not apply in 
determining whether new and material evidence has been 
received.  Martinez v. Brown, 6 Vet. App. 462 (1994).  

Sebaceous cyst

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

Under 38 C.F.R. § 4.118 (2002), disfiguring scars of the 
head, face, or neck, were evaluated as 10 percent disabling 
if moderately disfiguring.  Diagnostic Code 7800.  To warrant 
a higher disability evaluation, severe disfigurement, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles, was required.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2002).  Superficial scars that 
were poorly nourished with repeated ulceration warranted a 10 
percent rating.  Diagnostic Code 7803.  Scars which were 
tender and painful on objective demonstration warranted a 10 
percent rating.  Diagnostic Code 7804.

Effective from August 30, 2002, under 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2003), disfigurement of the head, face, 
or neck, lists eight characteristics of disfigurement used 
for evaluating disability: scar five or more inches (13 or 
more centimeters (cm.)) in length; scar at least one quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  A 10 percent evaluation is 
assigned when the disability has one characteristic of 
disfigurement.  The next higher rating of 30 percent is 
awarded when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement.

Under 38 C.F.R. § 4.118, Diagnostic Code 7803 (2003), a 
superficial and unstable (involving frequent loss of covering 
of skin over the scar) scar may be assigned a maximum 10 
percent rating.

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a scar that is 
superficial and painful on examination may be assigned a 
maximum 10 percent rating.

Under 38 C.F.R. § 4.118, Diagnostic Code 7805 a scar may be 
evaluated based on limitation of function of the affected 
part.

August 1970 service medical records show that the veteran had 
a large sebaceous cyst excised from his scalp.  Later that 
month, stitches were removed and he had a hematoma which the 
health care provider did not think was infected.  On service 
discharge examination in December 1971, the veteran's scalp 
and skin were normal. 

Service connection was granted in October 1994.

In August 2001, the veteran stated that he wanted to reopen 
his sebaceous cyst claim because the cyst was much worse.  He 
reported that he has constant headaches and is unable to 
sleep on the left side due to the pain.

A March 2002 report from S.R., M.D. for QTC states that the 
veteran was being evaluated for sebaceous skin of the scalp 
whose date of onset was August 1970.  Clinically, the 
veteran's scalp did not show any evidence of cyst.  The 
diagnosis was status post sebaceous cyst, no evidence at 
present time to render a diagnosis.

In this case, new regulations have become effective after the 
claim was filed.  In this case, both the old and the new 
regulations must be considered. 

Application of neither version results in a compensable 
rating under the circumstances of this case.  The veteran's 
scalp showed no evidence of a cyst on examination by QTC in 
March 2002.  The Board finds this evidence more probative 
than the veteran's statements that his cyst is much worse and 
that he has constant headaches and is unable to sleep on the 
left side due to pain.  The veteran is competent to testify 
about the symptoms he has.  However, his statements are not 
credible in light of the thorough medical examination report 
and the service medical records.  The medical examiner knew 
the examination was for the scalp scar.  It appears he 
described what is present.  The medical examination report 
shows that there is no evidence of the cyst.  The Board 
concludes that the cyst has no current manifestations or 
residuals and produces no disability.

In light of the above, a compensable rating is not warranted.  
38 C.F.R. § 4.118 (2002 and 2003).  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App.49, 55 (1991).  Lastly the veteran is not prejudiced by 
consideration of the new criteria since he has no residuals.  
Neither version of the regulation is more favorable to him.  


ORDER

The petition to reopen a claim for service connection for 
post-traumatic stress disorder is granted.  Service 
connection for PTSD is denied.

The petition to reopen a claim for service connection for 
asbestosis or a lung condition due to Agent Orange exposure 
is denied.

Entitlement to an increased (compensable) rating for 
sebaceous cyst of the scalp is denied.


REMAND

Skin service connection claim

A VCAA letter is needed.  Accordingly, the case is REMANDED 
to the agency of original jurisdiction (AOJ) for the 
following action:  

The veteran should be sent a VCAA letter 
on the matter of service connection for 
a skin rash, claimed as chloracne on the 
chest, back, and between the legs as a 
result of Agent Orange exposure.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



